Citation Nr: 0029879	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  94-44 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION


The veteran had active service from June 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia.  The case was last remanded by the Board in 
March 1998.

The veteran testified at a hearing at the RO in November 
1994.  A transcript of that hearing is in the claims folder.


FINDING OF FACT

Bilateral knee disability is the result of in- service 
injury. 


CONCLUSION OF LAW

Bilateral knee disability was incurred in service.  
38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records, including the report of the 
separation examination, are negative with respect to a knee 
disorder.

The service personnel records show that the veteran's 
military specialty was parachute packer.  He received 
training in parachute rigging at Lakehurst, New Jersey Naval 
Air Station (NAS).  He was stationed at NAS Atsugi, Japan 
during 1952 and 1953.

In November September 1992, C. L. B., M. D., reported that he 
saw the veteran with complaints of bilateral knee problems.  
In July 1988, he had undergone arthroscopy of the left knee 
for a tear of the medial meniscus.  At that time he had 
degenerative joint tissue disease and patellofemoral joint 
arthritic changes.  He was disabled due to severe medial 
gonarthrosis of both knees.  In November 1992, Dr. B. 
indicated that it was quite conceivable that the veteran's 
injury to the back in the 1950's may have been the 
precipitant factor in the arthritic changes in the left knee 
that had now developed.  

On a VA examination in December 1993, it was reported the 
veteran was seeking service connection for bilateral knee 
osteoarthritis which he attributed to injuries incurred in 
parachute jumping in the 1950s.  The diagnosis was 
posttraumatic arthritis of the knees with associated 
chondromalacia of the patellae, genu varum, and mild 
collateral instability.

The veteran testified at a hearing at the RO In October 1994 
that while he was stationed at Lakehurst, New Jersey NAS, he 
received training as a parachute rigger; that he was required 
to make one jump with a parachute that he packed himself; 
that when he made that jump in February 1952, he injured his 
left knee; that while he was stationed at NAS Atsugi, Japan, 
he packed parachutes for an attached squadron and jumped with 
then between 12 and 15 times; and that he doubted that these 
jumps would be documented. 

Evidence received in October 1994 included an 1994 statement 
from a vocational counselor to the effect that he had known 
the veteran for more than 20 years and, based on the history 
of parachuting in service, it was his opinion the veteran had 
"paratrooper knees".  In September 1994, VV, a 
chiropractor, opined that the veteran's knee disability was 
due to his in- service parachute jumps.  In October 1994, 
CJB, who had known the veteran since 1976, reported that he 
had had knee problems since this time.  In September 1994, 
AH, who had known the veteran since 1970, also reported that 
he had had knee problems since this time.  Statements from 
prior employers attested to the veteran's integrity.

On a VA orthopedic examination in September 1999, the VA 
examiner stated that "assuming the history given by the 
veteran is correct", then it is at least likely as not that 
that the right and left knee disabilities were the result of 
an injury incurred in service during parachute jumping. 

Legal Analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

Although there is no contemporaneous evidence that the 
veteran made a number of parachutes jumps in service, he has 
testified under oath that this was the case, and has offered 
a plausible explanation as to why these jumps might not be 
reflected in his military records.  This testimony, while not 
corroborated by his military records, is consistent with 
military specialty as parachute rigger, and, further, is 
uncontradicted by any evidence.  On balance, the Board finds 
the evidence to be in relative equipoise as to whether he 
made a number of parachute jumps in service.  With 
application of the benefit of the doubt rule, the Board 
finds, with respect to this material fact, that he did.

In addition, the VA examiner in September 1999, stated that 
"assuming the history given by the veteran is correct", 
then it is at least likely as not that that the right and 
left knee disabilities were the result of an injury incurred 
in service during parachute jumping.  There is also credible 
evidence that the veteran has had knee problems for many 
years.  The Board concludes that service connected is 
warranted for bilateral knee disability.


ORDER

The claim for service connection for a bilateral knee 
disorder is granted.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


